DETAILED ACTION
Response to Amendment
1.	The amendment filed on 5/26/2021 has been entered. Claims 1, 7 and 13 have been amended. Claim 15 has been cancelled and no claims have been added. Accordingly Claims 1-14, 16 and 17 are pending in this office action.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-14, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2005/0060342 (hereinafter Farag) 
	As for claims 1, 7 and 13 Farag discloses: providing a data model having at least one fixed subject area and at least one extended subject area (See paragraphs 0012- 0014 note the Farag discloses a data model that comprises internal fixed information and external sources), the fixed subject area having at least one data source (See paragraph 0152  note the external information is tied to what the system allows for internally such as customer phone number); uploading at least one external file having data external to the at least one data source to the at least one extended subject area of the data model (See paragraphs 0064 and 0090 note the system uses a spreadsheet that is uploaded as an example but any external information can be matched to the internal tables); matching at least some parts of the at least one external file to the at least one fixed subject area of the data model (See paragraph 0078 note the system can match attributes using the underling schema and uses those attributes to allow the user to search for data of interest); conforming the matched parts of the at least one external file to the at least one fixed subject area of the data model; and allowing a user to use data from both the at least one fixed subject area and the at least one extended subject area of the data model together(See paragraph 0078 as noted above the user can search the internal structured information and the external uploaded information to search for attributes of interest).

	As for claims 2 and 14 the rejection of claim 1 is incorporated and further Farag discloses: wherein providing a data model comprises providing at least one table from at least one database (see paragraphs 00125 note the tables are provided based on the context such as a user seeking a phone number would require the phone number database).
As for claim 3 the rejection of claim 1 is incorporated and further Farag discloses: wherein uploading the at least one external file comprises loading at least one spreadsheet file (See paragraph 0090 note the spreadsheet files are uploaded) 

As for claim 4 the rejection of claim 1 is incorporated and further Farag discloses: wherein loading at least one spreadsheet file comprises one selected from the group consisting of; uploading a file, replacing a file, editing metadata for a file, appending a file, and catalog management operations  (See paragraph 0090 note uploading a file)

As for claim 5 the rejection of claim 1 is incorporated and further Farag discloses: wherein matching at least some parts of the at least one external file comprises matching columns (See paragraphs 0141-0148 note the columns are checked for integrity so that policies can be implements on a group/lab/enterprise/project level).

As for claims 6 the rejection of claim 1 is incorporated and further Farag discloses: wherein matching columns comprises matching at least one column selected from the group consisting of; a conformal column; a non-conformed non-aggregated column; and a non-conformed, aggregated column (See paragraph 0161 note the integrity uses an aggregate key in which columns uses dependencies)

As for claim 8 the rejection of claim 7 is incorporated and further Farag discloses: wherein joining the relevant portions of the subject area and the extended subject area comprises joining a subject area dimension table with an extended subject area dimension table (See paragraph 0087 note system allows for dynamic joining between relevant portions even when the names/dimensions are different).

As for claim 16 the rejection of claim 13 is incorporated and further Farag discloses: wherein matching at least some of the columns in the at least one spreadsheet comprises using the columns in the spreadsheet as keys (See paragraphs 0090 and 0161 note the integrity uses an aggregate key in which columns uses dependencies based in part on the column headers).

As for claim 17 the rejection of claim 13 is incorporated and further Farag discloses: wherein matching columns comprises at least one of conformal column; non-conformed non-aggregated column; and non- conformed, aggregated column (See paragraph 0161 note the integrity uses an aggregate key in which columns uses dependencies)

	

	

















Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farag as applied to claim 7 above, and further in view of US 2015/0134599 (hereinafter Banerjee).

As for claim 9 the rejection of claim 7 is incorporated and further Banerjee discloses: wherein joining a subject area dimension table with an extended subject area dimension table comprises a full outer join (See paragraph 0065 note Banerjee discloses using full outer joins in situations based on relationships such as the joining performed in Farag). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Banerjee into the system of Farag. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Banerjee’s teaching would enable users of the Farag system to have more efficient processing of table information. 

As for claim 10 the rejection of claim 7 is incorporated and further Banerjee discloses: wherein joining the relevant portions of the subject area and the extended subject area comprises joining a subject area dimension table with an extended subject area dimension table and a subject area fact table (See paragraphs 0002, 0057-0059 note the system joins multiple dimension/fact tables for analysis which is similar to the joining as taught by Farag). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Banerjee into the system of Farag. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Banerjee’s teaching would enable users of the Farag system to have more efficient processing of table information. 

As for claim 11 the rejection of claim 7 is incorporated and further Banerjee discloses: wherein joining the relevant portions of the subject area and the extended subject area comprises joining a subject area fact table with an extended subject area fact table (See paragraphs 0002, 0057-0059 note the system joins multiple dimension/fact tables for analysis which is similar to the joining as taught by Farag). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Banerjee into the system of Farag. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Banerjee’s teaching would enable users of the Farag system to have more efficient processing of table information. 
.
As for claim 12 the rejection of claim 1 is incorporated and further Banerjee discloses: wherein joining the relevant portions of the subject area and the extended subject area comprises joining a subject area fact table with an extended subject area fact table and a subject area dimension table (See paragraphs 0002, 0057-0059 note the system joins multiple dimension/fact tables for analysis which is similar to the joining as taught by Farag). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Banerjee into the system of Farag. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Banerjee’s teaching would enable users of the Farag system to have more efficient processing of table information. 
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166
August 28, 2021